DETAILED ACTION
This Office action is responsive to the following communication:  Response after Final filed on 20 January 2021.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1, 3, 6-16, 18-21, and 23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not specifically suggest the combination of “wherein the patent forecast diagram is a radial plot diagram with the multiplicity of patent documents distributed from the origin to the extent of the radial plot diagram by time, and wherein the multiplicity of patent documents are circumferentially grouped based on the multiplicity of category labels”.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Paul Kim/
Examiner
Art Unit 2169


/PK/